Dissenting Opinion by
Mr. Justice Jones:
The proceeding here involved is not an “action” as' defined by the Eules of Civil Procedure and, therefore, not subject to such rules. In its very nature, the proceeding is an equitable one, embracing, as it does, the dissolution and liquidation of a corporation under court supervision (cf. Buse & Caldwell Dissolution Case, 328 Pa. 211, 215, 195 A. 9) through the instrumentality of a statutorily designated liquidator: Sec. 506 of The Insurance Department Act of 1921, P. L. 789, 40 PS §206. Intervention in such a proceeding is governed by Eule 25 of the Equity Eules and is attained by leave of court and not as an absolute right. Accordingly, refusal of leave to intervene in the cir-*157cumstanees here present is not renewable except for an abuse of discretion: Beck v. O’Loughlin, 337 Pa. 416, 419-420, 11 A. 2d 867.
In that situation, I fail to see upon what ground error can be justifiably imputed to the learned court below merely because it denied the Haines Policyholders’ Committee leave to intervene. The fact that a somewhat similar committee had once been granted such permission (but had lately withdrawn) cannot rightly be thought to foreswear the lower court’s independent exercise of its discretion when later supplicated. Nor is the action of the court below in such regard to be adjudged unsound simply because we might, have acted otherwise had the application for leave to intervene been addressed to us in the first instance and been within our competence. Our jurisdiction being appellate, the scope of our review is, perforce, limited to determining whether the court below was guilty of an abuse of discretion in respect of its disposition of the petition to intervene. Yet, the majority opinion does not advance a single pertinent reason for condemning the action of the court below, while, on the other hand, the lower court’s action in: the premises might well have been prompted by a commendable desire that further delay through the intervention of private and possibly litigious parties be not invited three years after the corporation was dissolved and liquidation has proceeded meanwhile. The status of the applicants as policyholders ceased with the entry of the ■ final decree of the corporation’s dissolution; and, their rights as possible junior creditors of the dissolved corporation is a matter for the statutory liquidator’s protection. It could be that the court deemed the attitude of the former Insurance Commissioner, acting on the advice of the former Attorney General, with respect to the. application of the Haines Committee, the preferable course to pursue in the then attending circumstances. *158See Formal Opinion No. 604 rendered by tbe Attorney General tó. tbe Insurance Commissioner on January 31, 1950, Op. Atty. Gen. (1950), p. In any view, the. matter was well within :tbe province of tbe court below whose considered action' should not' now be lightly set aside.
I would affirm On the able and thorough opinion of Judge Needs. . - .....